DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
st and 2nd sub-info of 1st, 2nd, 3rd and 4th biometric info for communication authentication that seems have no supports in Applicant Spec. Disclosure and Drawings as filed on December 19. 2019. In Applicant spec, paring processing in Figs. 3, 9 and 10 are all on using 1st and 2nd sub-info of 1st and 2nd biometric info for paring, where the 1st and 2nd biometric info could be the same type (e.g. ECG or fingerprint) or the different type (e.g. 1st biometric info is ECG and 2nd biometric info is fingerprint) as in [0082]-[0083]. There is no material support for the claims 2-4 and their similar claimed Claims 10-13 and 16-19. 
Claims 5-8, 14 and 20 depends on Claims 2, 10 and 16 respectively, therefore are rejected for the same reasons as Claims 2, 10 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130005266 A1 (Hereinafter Singh), in view of US 20070016777 A1 (Hereinafter Henderson) and in further view of US 9595143 B1 (Ashenfelter).
Regarding Claims 1, 9, and 15, Singh teaches:
A method of operating an electronic device, the method comprising: acquiring, first biometric information by sensing a physical contact of a user of the electronic the 1st device 102 may acquire biometric info and transmit the biometric info and connection requests to a 2nd device 104 in step 716-722. It is noted that the transmitting info within a certain time from acquiring the info is a design choices as one can store the info for later transfer, acquiring and transmitting, or time out if there is no resource to transfer; the 2nd device receives transmitted biometric info, decodes received message on locally collected biometric data, compares received biometric date with locally stored biometric Info (Fig. 8a), and sends request to the device 102 for user confirmation in case of match (Fig. 8B), a two-step authentication and connection process).
Singh does not teaches explicitly on using two sub-information of the two biometric info for paring authentication. However, Ashenfelter teaches (Ashenfelter: Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint); for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.; Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval; Under the BRI, when Singh’s 1st device 102 acquire biometric info and transmit the biometric indo and connection request to a 2nd device 104, the transmission is done within a certain time from an instant of acquiring, whether it is instant after acquisition or wait for a period of time).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh with using two sub-information of the two biometric info for paring authentication as further taught by Ashenfelter. The advantage of doing so is to provide a mechanism to enable continue authentication by receiving and comparing second biometric authentication to securely identify the individual for accessing restricted network space (Ashenfelter: Abstract).
Singh as modified by Ashenfelter teaches using two step authentication based on two biometric info for access. Singh as modified by Ashenfelter does not teach explicitly on using the two step authentication for communication access. However, Henderson teaches (Henderson: Figs. 3-4 and [0014]-[0017], in the case of the first biometric template B matches, the device transmits biometric template A back to the requesting device for further match as in steps 312-325; the requesting device matches received biometric template A with the biometric template A stored in the requesting device, in case of match, a communication is performed between two devices),
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh with transmitting second sub-information of the second biometric information to the electronic device; and if the second sub-information of the second biometric information matches the second sub-information of the first biometric information, establishing a pairing with the electronic device through a wireless network as further taught by Henderson. The advantage of doing so is to provide a biometric based access control system with enhanced security using two layer authentication (Henderson: [0004]-[0005]).
Regarding Claims 2, 10 and 16, Singh as modified teaches all elements of Claims 1, 9 and 15 respectively. Singh as modified further teaches:
The method of claim 1, further comprising: acquiring, third biometric information by sensing the physical contact of the user of the electronic device; and based on a comparison result that the second sub-information of the first biometric information matches the second sub-information of the second biometric information, transmitting first sub-information of the third biometric information to the terminal (Ashenfelter: Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1).
Regarding Claims 3, 11 and 17, Singh as modified teaches all elements of Claims 1-2, 9-10 and 15-16 respectively. Singh as modified further teaches:
The method of claim 2, further comprising: acquiring, from the terminal, second sub-information of fourth biometric information of the user who uses the terminal, based on the first sub-information of the third biometric information being matched with first sub-information of the fourth biometric information (Ashenfelter: Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1).
Regarding Claims 4, 12 and 18, Singh as modified teaches all elements of Claims 1-3, 9-11 and 15-17 respectively. Singh as modified further teaches:
The method of claim 3, further comprising: comparing second sub-information of the third biometric information with the second sub-information of the fourth biometric information; and based on a comparison result that the second sub-information of the third biometric information matches the second sub-information of the fourth biometric information, establishing the pairing with the terminal through the wireless network (Ashenfelter: Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1).
Regarding Claims 5, 13 and 19, Singh as modified teaches all elements of Claims 1-2, 9-10 and 15-16 respectively. Singh as modified further teaches:
The method of claim 2, wherein the first biometric information comprises electrocardiogram information, wherein the second biometric information comprises a same type of information as the first biometric information, wherein the third biometric information comprises fingerprint information, and wherein the fourth biometric information comprises a same type of information as the third biometric information (Ashenfelter: Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint; Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1); .
6, 14 and 20, Singh as modified teaches all elements of Claims 1-2, 9-10 and 15-16 respectively. Singh as modified further teaches:
The method of claim 2, wherein the second biometric information and the fourth biometric information comprises a signal acquired at the terminal within the certain time from the instant of acquiring the first biometric information (Ashenfelter: Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval; Singh: [0024], the 2nd biophysical signals are collected from the user at device 104 after received 1st biophysical data from the device 102 to minimize environmental impacts on accuracy of comparison of 1st and 2nd biophysical data).
Regarding Claim 7, Singh as modified teaches all elements of Claims 1-2. Singh as modified further teaches:
The method of claim 2, wherein the first biometric information is the electrocardiogram information, wherein the sub-information of the first and second biometric information comprises at least one of: amplitude information, duration information, and angle information of respective electrocardiograms (Ashenfelter: Fig. 6, for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.).
Regarding Claim 8, Singh as modified teaches all elements of Claims 1-2/7. Singh as modified further teaches:
The method of claim 7, wherein the first biometric information comprises the fingerprint information, and wherein the sub-information of the first and second biometric one of biometric info could be fingerprint. It is noted that authentication based on fingerprint may use pattern info or multiple minutiae data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2647